

	

		II

		108th CONGRESS

		2nd Session

		S. 2910

		IN THE SENATE OF THE UNITED STATES

		

			October 7, 2004

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To establish the Food Safety Administration to protect

		  the public health by preventing food-borne illness, ensuring the safety of food

		  intended for human consumption, improving research on contaminants leading to

		  food-borne illness, and improving security of food from intentional

		  contamination.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the Safe Food Act of 2004.

			

				(b)

				Table of contents

				The table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings; purposes.

					Sec. 3. Definitions.

					TITLE I—Establishment of Food Safety Administration

					Sec. 101. Establishment of Food Safety

				Administration.

					Sec. 102. Consolidation of separate food safety and inspection

				services and agencies.

					Sec. 103. Additional duties of the Administration.

					TITLE II—Administration of food safety program

					Sec. 201. Administration of national program.

					Sec. 202. Registration of food establishments and foreign food

				establishments.

					Sec. 203. Preventative process controls to reduce adulteration

				of food.

					Sec. 204. Performance standards for contaminants in

				food.

					Sec. 205. Inspections of food establishments.

					Sec. 206. Food production facilities.

					Sec. 207. Federal and State cooperation.

					Sec. 208. Imports.

					Sec. 209. Resource

				plan.

					Sec. 210. Traceback.

					TITLE III—Research and education

					Sec. 301. Public health assessment system.

					Sec. 302. Public education and advisory system.

					Sec. 303. Research.

					TITLE IV—Enforcement

					Sec. 401. Prohibited Acts.

					Sec. 402. Food detention, seizure, and

				condemnation.

					Sec. 403. Notification and recall.

					Sec. 404. Injunction proceedings.

					Sec. 405. Civil and criminal penalties.

					Sec. 406. Presumption.

					Sec. 407. Whistleblower protection.

					Sec. 408. Administration and enforcement.

					Sec. 409. Citizen civil actions.

					TITLE V—Implementation

					Sec. 501. Definition.

					Sec. 502. Reorganization plan.

					Sec. 503. Transitional authorities.

					Sec. 504. Savings provisions.

					Sec. 505. Conforming amendments.

					Sec. 506. Additional technical and conforming

				amendments.

					Sec. 507. Regulations.

					Sec. 508. Authorization of appropriations.

					Sec. 509. Limitation on authorization of

				appropriations.

					Sec. 510. Effective date.

				

			

			2.

			Findings; purposes

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					the safety of the food supply of the United States is vital to

			 the public health, to public confidence in the food supply, and to the success

			 of the food sector of the Nation's economy;

				(2)lapses in the

			 protection of the food supply and loss of public confidence in food safety are

			 damaging to consumers and the food industry, and place a burden on interstate

			 commerce;

				(3)the safety and

			 security of the food supply requires an integrated, system-wide approach to

			 preventing food-borne illness, a thorough and broad-based approach to basic and

			 applied research, and intensive, effective, and efficient management of the

			 Nation's food safety program;

				

					(4)

					the task of preserving the safety of the food supply of the

			 United States faces tremendous pressures with regard to—

					

						(A)

						emerging pathogens and other contaminants and the ability to

			 detect all forms of contamination;

					

						(B)

						an aging and immune compromised population, with a growing number

			 of people at high-risk for food-borne illnesses;

					

						(C)

						an increasing volume of imported food, without adequate

			 monitoring and inspection; and

					

						(D)

						maintenance of rigorous inspection of the domestic food

			 processing and food service industries;

					

					(5)

					Federal food safety standard setting, inspection, enforcement,

			 and research efforts should be based on the best available science and public

			 health considerations and food safety resources should be systematically

			 deployed in ways that most effectively prevent food-borne illness;

				

					(6)

					the Federal food safety system is fragmented, with at least 12

			 Federal agencies sharing responsibility for food safety, and operates under

			 laws that do not reflect current conditions in the food system or current

			 scientific knowledge about the cause and prevention of food-borne

			 illness;

				(7)the fragmented

			 Federal food safety system and outdated laws preclude an integrated,

			 system-wide approach to preventing food-borne illness, to the effective and

			 efficient operation of the Nation's food safety program, and to the most

			 beneficial deployment of food safety resources;

				(8)the National

			 Academy of Sciences recommended in the report Ensuring Safe Food from

			 Production to Consumption that Congress establish by statute a unified

			 and central framework for managing Federal food safety programs, and

			 recommended modifying Federal statutes so that inspection, enforcement, and

			 research efforts are based on scientifically supportable assessments of risks

			 to public health; and

				(9)the lack of a

			 single focal point for food safety leadership in the United States undercuts

			 the ability of the United States to exert food safety leadership

			 internationally, which is detrimental to the public health and the

			 international trade interests of the United States.

				

				(b)

				Purposes

				The purposes of this Act are—

				

					(1)

					to establish a single agency to be known as the Food

			 Safety Administration—

					

						(A)

						to regulate food safety and labeling to protect the public

			 health;

					(B)to ensure that

			 food establishments fulfill their responsibility to produce food in a manner

			 that protects the public health of all people in the United States;

					(C)to lead an

			 integrated, system-wide approach to food safety and to make more effective and

			 efficient use of resources to prevent food-borne illness; and

					

						(D)

						to provide a single focal point for food safety leadership, both

			 nationally and internationally;

					

					(2)

					to transfer to the Food Safety Administration the food safety,

			 labeling, inspection, and enforcement functions that, as of the day before the

			 effective date of this Act, are performed by other Federal agencies; and

				

					(3)

					to modernize the Federal food safety laws to achieve more

			 effective application and efficient management of the laws for the protection

			 and improvement of public health.

				

			3.

			Definitions

			In this Act:

			

				(1)

				Administration

				The term Administration means the Food Safety

			 Administration established under section 101(a)(1).

			

				(2)

				Administrator

				The term Administrator means the Administrator of

			 Food Safety appointed under section 101(a)(3).

			

				(3)

				Adulterated

				

					(A)

					In general

					The term adulterated has the meaning described in

			 subsections (a) through (c) of section 402 of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 342(a)–(c)).

				

					(B)

					Inclusion

					The term adulterated includes bearing or containing

			 a contaminant that causes illness or death among sensitive populations.

				(4)AgencyThe

			 term agency has the meaning given that term in section 551 of

			 title 5, United States Code.

			

				(5)

				Category 1 food establishmentThe term

			 category 1 food establishment means a food establishment that

			 routinely slaughters animals for human consumption.

			(6)Category 2 food

			 establishmentThe term category 2 food establishment

			 means a food establishment that processes raw meat, poultry, seafood products,

			 and other products that the Administrator determines by regulation to be at

			 high risk of contamination and the processes of which do not include a step

			 validated to destroy contaminants.

			(7)Category 3 food

			 establishmentThe term category 3 food establishment

			 means a food establishment that processes meat, poultry, seafood products, and

			 other products that the Administrator determines by regulation to be at high

			 risk of contamination and whose processes include a step validated to destroy

			 contaminants.

			(8)Category 4 food

			 establishmentThe term category 4 food establishment

			 means a food establishment that processes all other categories of food products

			 not described in paragraphs (5) through (7).

			(9)Category 5 food

			 establishmentThe term category 5 food establishment

			 means a food establishment that stores, holds, or transports food products

			 prior to delivery for retail sale.

			(10)Contaminant

				The term contaminant includes a bacterium, chemical,

			 natural or manufactured toxin, virus, parasite, prion, physical hazard, or

			 other human pathogen that when found on or in food can cause human illness,

			 injury, or death.

			(11)ContaminationThe

			 term contamination refers to a presence of a contaminant in

			 food.

			

				(12)

				Food

				

					(A)

					In general

					The term food means a product intended to be used

			 for food or drink for a human.

				

					(B)

					Inclusions

					The term food includes any product (including a meat

			 food product, as defined in section 1(j) of the Federal Meat Inspection Act (21

			 U.S.C. 601(j))), capable for use as human food that is made in whole or in part

			 from any animal, including cattle, sheep, swine, or goat, or poultry (as

			 defined in section 4 of the Poultry Products Inspection Act (21 U.S.C. 453)).

				(C)ExclusionThe

			 term food does not include dietary supplements, as defined in

			 section 201(ff) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.

			 321(ff)).

				

				(13)

				Food establishment

				

					(A)

					In general

					The term food establishment means a slaughterhouse,

			 factory, warehouse, or facility owned or operated by a person located in any

			 State that processes food.

				

					(B)

					Exclusions

					For the purposes of registration, the term food

			 establishment does not include a farm, restaurant, other retail food

			 establishment, nonprofit food establishment in which food is prepared for or

			 served directly to the consumer, or fishing vessel (other than a fishing vessel

			 engaged in processing, as that term is defined in section 123.3 of title 21,

			 Code of Federal Regulations).

				(14)Food

			 production facilityThe term food production

			 facility means any farm, ranch, orchard, vineyard, aquaculture facility,

			 confined animal-feeding operation, or animal feed production facility.

			

				(15)

				Food safety law

				The term food safety law means—

				

					(A)

					the provisions of the Federal

			 Food, Drug, and Cosmetic Act (21 U.S.C.

			 301 et seq.) related to and requiring the safety, labeling, and

			 inspection of food, infant formulas, food additives, pesticide residues, and

			 other substances present in food under that Act;

				(B)the provisions of

			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and of any

			 other Act that are administered by the Center for Veterinary Medicine of the

			 Food and Drug Administration;

				

					(C)

					the Poultry Products Inspection Act (21 U.S.C. 451 et

			 seq.);

				

					(D)

					the Federal Meat Inspection Act (21 U.S.C.

			 601 et seq.);

				

					(E)

					the Egg Products Inspection Act (21 U.S.C.

			 1031 et seq.);

				(F)the Sanitary Food

			 Transportation Act of 1990 (49 U.S.C. App. 2801 et seq.);

				(G)the provisions of

			 the Humane Methods of Slaughter Act of 1978 (Public Law 95–448) administered by

			 the Food Safety and Inspection Service;

				(H)the provisions of

			 this Act; and

				

					(I)

					such other provisions of law related to and requiring food

			 safety, labeling, inspection, and enforcement as the President designates by

			 Executive order as appropriate to include within the jurisdiction of the

			 Administration.

				

				(16)

				Foreign food establishment

				

					(A)

					In general

					The term foreign food establishment means a

			 slaughterhouse, factory, warehouse, or facility located outside the United

			 States that processes food that is imported into the United States without

			 further processing or packaging inside the United States.

				

					(B)

					Further processing or packaging

					A food shall not be considered to have undergone further

			 processing or packaging solely because labeling was added or a similar activity

			 of a de minimis nature was carried out with respect to the food.

				

				(17)

				Interstate commerce

				The term interstate commerce has the meaning given

			 that term in

			 section 201(b) of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 321(b)).

			(18)MisbrandedThe

			 term misbranded has the meaning given that term in section 403 of

			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343).

			

				(19)

				Process

				The term process or processing means

			 the commercial harvesting, slaughter, packing, preparation, or manufacture of

			 food.

			

				(20)

				Safe

				The term safe refers to human health.

			

				(21)

				State

				The term State means—

				

					(A)

					a State;

				

					(B)

					the District of Columbia;

				

					(C)

					the Commonwealth of Puerto Rico; and

				

					(D)

					any other territory or possession of the United States.

				

			I

			Establishment of Food Safety Administration

			

				101.

				Establishment of Food Safety Administration

				

					(a)

					Establishment

					

						(1)

						In general

						There is established in the executive branch an agency to be

			 known as the Food Safety Administration.

					

						(2)

						Status

						The Administration shall be an independent establishment (as

			 defined in section 104 of title 5, United States Code).

					

						(3)

						Head of Administration

						The Administration shall be headed by the Administrator of Food

			 Safety, who shall be appointed by the President, by and with the advice and

			 consent of the Senate.

					

					(b)

					Duties of Administrator

					The Administrator shall—

					

						(1)

						administer and enforce the food safety law;

					(2)serve as a

			 representative to international food safety bodies and discussions;

					(3)promulgate

			 regulations to ensure the security of the food supply from all forms of

			 contamination, including intentional contamination; and

					

						(4)

						oversee—

						

							(A)

							implementation of Federal food safety inspection, enforcement,

			 and research efforts, to protect the public health;

						

							(B)

							development of consistent and science-based standards for safe

			 food;

						

							(C)

							coordination and prioritization of food safety research and

			 education programs with other Federal agencies;

						(D)prioritization of

			 Federal food safety efforts and deployment of Federal food safety resources to

			 achieve the greatest possible benefit in reducing food-borne illness;

						

							(E)

							coordination of the Federal response to food-borne illness

			 outbreaks with other Federal and State agencies; and

						

							(F)

							integration of Federal food safety activities with State and

			 local agencies.

						

				102.

				Consolidation of separate food safety and inspection services

			 and agencies

				

					(a)

					Transfer of functions

					For each Federal agency specified in subsection (b), there are

			 transferred to the Administration all functions that the head of the Federal

			 agency exercised on the day before the effective date of this Act (including

			 all related functions of any officer or employee of the Federal agency) that

			 relate to administration or enforcement of the food safety law, as determined

			 by the President.

				

					(b)

					Transferred agencies

					The Federal agencies referred to in subsection (a) are—

					

						(1)

						the Food Safety and Inspection Service of the Department of

			 Agriculture;

					

						(2)

						the Center for Food Safety and Applied Nutrition of the Food and

			 Drug Administration;

					

						(3)

						the part of the Agriculture Marketing Service that administers

			 shell egg surveillance services established under the Egg Products Inspection

			 Act (21 U.S.C. 1031 et seq.);

					(4)the resources and

			 facilities of the Office of Regulatory Affairs of the Food and Drug

			 Administration that administer and conduct inspections of food establishments

			 and imports;

					(5)the resources and

			 facilities of the Office of the Commissioner of the Food and Drug

			 Administration that support—

						(A)the Center for

			 Food Safety and Applied Nutrition;

						(B)the Center for

			 Veterinary Medicine; and

						(C)the Office of

			 Regulatory Affairs facilities and resources described in paragraph (4);

						(6)the Center for

			 Veterinary Medicine of the Food and Drug Administration;

					(7)the resources and

			 facilities of the Environmental Protection Agency that control and regulate

			 pesticide residues in food;

					(8)the part of the

			 Research, Education, and Economics mission area of the Department of

			 Agriculture related to food safety and animal feed research;

					

						(9)

						the part of the National Marine Fisheries Service of the National

			 Oceanic and Atmospheric Administration of the Department of Commerce that

			 administers the seafood inspection program; and

					

						(10)

						such other offices, services, or agencies as the President

			 designates by Executive order to carry out this Act.

					

				103.

				Additional duties of the Administration

				

					(a)

					Officers and employees

					The Administrator may—

					

						(1)

						appoint officers and employees for the Administration in

			 accordance with the provisions of title 5, United States Code, relating to

			 appointment in the competitive service; and

					

						(2)

						fix the compensation of those officers and employees in

			 accordance with chapter 51 and with subchapter III of chapter 53 of that title,

			 relating to classification and General Schedule pay rates.

					

					(b)

					Experts and consultants

					The Administrator may—

					

						(1)

						procure the services of temporary or intermittent experts and

			 consultants as authorized by section 3109 of title 5, United States Code;

			 and

					

						(2)

						pay in connection with those services the travel expenses of the

			 experts and consultants, including transportation and per diem in lieu of

			 subsistence while away from the homes or regular places of business of the

			 individuals, as authorized by section 5703 of that title.

					

					(c)

					Bureaus, offices, and divisions

					The Administrator may establish within the Administration such

			 bureaus, offices, and divisions as the Administrator determines are necessary

			 to perform the duties of the Administrator.

				

			II

			Administration of food safety program

			

				201.

				Administration of national program

				

					(a)

					In general

					The Administrator shall—

					

						(1)

						administer a national food safety program (referred to in this

			 section as the program) to protect public health; and

					

						(2)

						ensure that persons who produce or process food for human

			 consumption meet their responsibility to prevent or minimize food safety

			 hazards related to their products.

					

					(b)

					Comprehensive analysis

					The program shall be based on a comprehensive analysis of the

			 hazards associated with different food and with the processing of different

			 food, including the identification and evaluation of—

					

						(1)

						the severity of the potential health risks;

					

						(2)

						the sources and specific points of potential contamination

			 extending from the farm or ranch to the consumer that may render food unsafe

			 for human consumption;

					

						(3)

						the potential for persistence, multiplication, or concentration

			 of naturally occurring or added contaminants in food;

					(4)opportunities

			 across the food production, processing, distribution, and retail system to

			 reduce potential health risks; and

					(5)opportunities for

			 intentional contamination.

					

					(c)

					Program elements

					In carrying out the program, the Administrator shall—

					

						(1)

						implement a national system for the registration of food

			 establishments and foreign food establishments and regular unannounced

			 inspection of food establishments;

					

						(2)

						enforce the adoption of process controls in food establishments,

			 based on best available scientific and public health considerations and best

			 available technologies;

					

						(3)

						establish and enforce science-based standards for—

						

							(A)

							substances that may contaminate food; and

						

							(B)

							safety and sanitation in the processing and handling of

			 food;

						

						(4)

						implement a sampling program to ensure that industry programs and

			 procedures that prevent food contamination are effective on an ongoing basis

			 and that food meets the standards established under this Act;

					

						(5)

						implement procedures and requirements to ensure the safety and

			 security of imported food;

					

						(6)

						coordinate with other agencies and State or local governments in

			 carrying out inspection, enforcement, and monitoring;

					

						(7)

						have access to the surveillance data of the Centers for Disease

			 Control and Prevention, and other Federal Government agencies, in order to

			 implement a national surveillance system to assess the health risks associated

			 with the human consumption of food;

					

						(8)

						develop public education risk communication and advisory

			 programs;

					

						(9)

						implement a research program to further the purposes of this Act;

			 and

					(10)coordinate and

			 prioritize food safety research and educational programs with other agencies,

			 including State or local agencies.

					

				202.

				Registration of food establishments and foreign food

			 establishments

				

					(a)

					In general

					The Administrator shall by regulation require that any food

			 establishment or foreign food establishment engaged in processing food for

			 human consumption in the United States be registered with the

			 Administrator.

				

					(b)

					Registration requirements

					

						(1)

						In general

						To be registered under subsection (a)—

						

							(A)

							in the case of a food establishment, the owner, operator, or

			 agent in charge of the food establishment shall submit a registration to the

			 Administrator; and

						

							(B)

							in the case of a foreign food establishment, the owner, operator,

			 or agent in charge of the foreign food establishment shall—

							

								(i)

								submit a registration to the Administrator; and

							

								(ii)

								provide the name, address, and emergency contact information of

			 the United States agent for the foreign food establishment.

							

						(2)

						Registration

						A food establishment or foreign food establishment shall submit a

			 registration under paragraph (1) to the Administrator that—

						

							(A)

							identifies the name, address, and emergency contact information

			 of each food establishment or foreign food establishment that the registrant

			 operates under this Act and all trade names under which the registrant conducts

			 business relating to food;

						

							(B)

							lists the primary purpose and business activity of each food

			 establishment or foreign food establishment, including the dates of operation

			 if the food establishment or foreign food establishment is seasonal;

						

							(C)

							lists the types of food processed or sold at each food

			 establishment or, for foreign food establishments selling food for consumption

			 in the United States, identifies the specific food categories of that food as

			 listed under section 170.3 of title 21, Code of Federal Regulations; and

						

							(D)

							not later than 30 days after a change in the products, function,

			 or legal status of the food establishment or foreign food establishment

			 (including cessation of business activities), notifies the Administrator of the

			 change.

						

						(3)

						Procedure

						Upon receipt of a completed registration described in paragraph

			 (1), the Administrator shall notify the registrant of the receipt of the

			 registration and assign a registration number to each food establishment and

			 foreign food establishment.

					

						(4)

						List

						The Administrator shall compile and maintain an up-to-date list

			 of food establishments and foreign food establishments that are registered

			 under this section.

					(5)Disclosure

			 exemptionThe disclosure requirements under section 552 of title

			 5, United States Code, shall not apply to—

						(A)the list compiled

			 under paragraph (4); and

						(B)information

			 derived from the list under paragraph (4), to the extent that it discloses the

			 identity or location of a specific registered person.

						

						(6)

						Suspension of registration

						(A)In

			 generalThe Administrator may suspend the registration of a food

			 establishment or foreign food establishment, including the facility of an

			 importer, for violation of a food safety law.

						(B)Notice and

			 opportunity for hearingThe Administrator shall provide notice to

			 a registrant immediately upon the suspension of the registration of the

			 facility and provide registrant with an opportunity for a hearing within 3 days

			 of the suspension.

						(7)ReinstatementA

			 registration that is suspended under this section may be reinstated pursuant to

			 criteria published in the Federal Register by the Administrator.

					

				203.

				Preventative process controls to reduce adulteration of

			 food

				

					(a)

					In general

					The Administrator shall, upon the basis of best available public

			 health, scientific, and technological data, promulgate regulations to ensure

			 that food establishments—

					(1)process food in a

			 sanitary manner;

					

						(2)

						limit the presence of potentially harmful contaminants in

			 food;

					

						(3)

						implement appropriate measures of preventative process control to

			 minimize and reduce the presence and growth of contaminants in food and meet

			 the performance standards established under section 204;

					

						(4)

						process all fully processed or ready-to-eat food in a sanitary

			 manner, using reasonably available techniques and technologies to eliminate any

			 potentially harmful contaminants; and

					

						(5)

						label food intended for final processing outside commercial food

			 establishments with instructions for handling and preparation for consumption

			 that, when adhered to, will destroy contaminants.

					

					(b)

					Regulations

					Not later than 1 year after the effective date of this Act, the

			 Administrator shall promulgate regulations that—

					

						(1)

						require all food establishments to adopt preventative process

			 controls that are—

						

							(A)

							adequate to protect the public health;

						(B)meet relevant

			 regulatory and food safety standards; and

						

							(C)

							limit the presence and growth of contaminants in food prepared in

			 a food establishment;

						

						(2)

						set standards for sanitation;

					

						(3)

						meet any performance standards for contaminants established under

			 section 204;

					

						(4)

						require recordkeeping to monitor compliance;

					

						(5)

						require sampling and testing at a frequency and in a manner

			 sufficient to ensure that process controls are effective on an ongoing basis

			 and that regulatory standards are being met; and

					

						(6)

						provide for agency access to records kept by food establishments

			 and submission of copies of the records to the Administrator, as the

			 Administrator determines appropriate.

					

					(c)

					Processing controls

					The Administrator may require any person with responsibility for

			 or control over food or food ingredients to adopt process controls, if the

			 process controls are needed to ensure the protection of the public

			 health.

				

				204.

				Performance standards for contaminants in food

				(a)In

			 generalTo protect the public health, the Administrator shall

			 establish by regulation and enforce performance standards that define, with

			 respect to specific food-borne contaminants and foods, the level of food safety

			 performance that a person responsible for producing, processing, or selling

			 food shall meet.

				(b)Identification

			 of contaminants; performance standards

					(1)In

			 generalNot later than 6 months after the date of enactment of

			 this Act, the Administrator shall identify the food-borne contaminants and food

			 that contribute significantly to the risk of food-borne illness.

					(2)Performance

			 standardsAs soon as practicable after the identification of the

			 contaminants under paragraph (1), the Administrator shall establish appropriate

			 performance standards to protect against all food-borne contaminants.

					(3)Significant

			 contaminantsThe Administrator shall establish performance

			 standards for the 5 most significant contaminants associated with raw meat,

			 poultry, and seafood not later than 3 years after the date of enactment of this

			 Act.

					(c)Performance

			 standards

					(1)In

			 generalThe performance standards established under this section

			 shall include—

						(A)health-based

			 standards that set the level of a contaminant that can safely and lawfully be

			 present in food;

						(B)zero tolerances,

			 in addition to any zero-tolerance standards in effect on the day before the

			 date of enactment of this Act, when necessary to protect against significant

			 adverse health outcomes;

						(C)process

			 standards, such as log reduction criteria for cooked products, when sufficient

			 to ensure the safety of processed food; and

						(D)in the absence of

			 data to support a performance standard described in subparagraph (A), (B), or

			 (C), standards that define required performance in terms of “best reasonably

			 achievable performance”, using best available technologies, interventions, and

			 practices.

						(2)Best reasonably

			 achievable performance standardsIn developing best reasonably

			 achievable performance standards, the Administrator shall collect, or contract

			 for the collection of, data on current best practices and food safety outcomes

			 related to the contaminants and foods in question, as the Administrator

			 determines necessary.

					(3)Revocation by

			 administratorAll performance standards, tolerances, action

			 levels, or other similar standards in effect on the date of enactment of this

			 Act shall remain in effect until revised or revoked by the

			 Administrator.

					

					(d)

					Enforcement

					

						(1)

						In general

						Not later than 1 year after the promulgation of a performance

			 standard under this section, the Administrator shall implement a sampling

			 program to determine whether food establishments are complying with the

			 performance standards promulgated under this section. The program established

			 under this paragraph shall be at least as stringent as the Hazard Analysis and

			 Critical Control Point System requirements established under part 417 of title

			 9, Code of Federal Regulations (or successor regulation).

					

						(2)

						Inspections

						If the Administrator determines that a food establishment fails

			 to meet a standard promulgated under this section, and such establishment fails

			 to take appropriate corrective action as determined by the Administrator, the

			 Administrator shall, as appropriate—

						

							(A)

							detain, seize, or condemn food from the food establishment under

			 section 402;

						

							(B)

							order a recall of food from the food establishment under section

			 403;

						

							(C)

							increase the inspection frequency for the food

			 establishment;

						

							(D)

							withdraw the mark of inspection from the food establishment, if

			 in use; or

						

							(E)

							take other appropriate enforcement action concerning the food

			 establishment.

						(e)Newly

			 Identified contaminantsNotwithstanding any other provision of

			 this section, the Administrator shall promulgate interim performance standards

			 for newly identified contaminants as necessary to protect the public

			 health.

				

				205.

				Inspections of food establishments

				(a)In

			 generalThe Administrator shall establish an inspection program,

			 which shall include sampling and testing of food and food establishments, to

			 determine if each food establishment—

					(1)is operating in a

			 sanitary manner;

					(2)has continuous

			 systems, interventions, and processes in place to minimize or eliminate

			 contaminants in food;

					(3)is in compliance

			 with applicable performance standards established under section 203, and other

			 regulatory requirements;

					(4)is processing

			 food that is safe for human consumption and not adulterated or

			 misbranded;

					(5)maintains records

			 of process control plans under section 203, and other records related to the

			 processing, sampling, and handling of food; and

					(6)is in compliance

			 with the requirements of the food safety law.

					(b)Establishment

			 categories and inspection frequenciesThe resource plan required

			 under section 209, including the description of resources required to carry out

			 inspections of food establishments, shall be based on the following categories

			 and inspection frequencies, subject to subsections (c) and (d):

					(1)Category 1 food

			 establishmentsA category 1 food establishment shall be subject

			 to antemortem and continuous inspection of each slaughter line during all

			 operating hours, and other inspection on a daily basis, sufficient to verify

			 that—

						(A)diseased animals

			 are not offered for slaughter;

						(B)the food

			 establishment has successfully identified and removed from the slaughter line

			 visibly defective or contaminated carcasses and destroyed or reprocessed them

			 in a manner acceptable to the Administrator; and

						(C)that applicable

			 performance standards and other provisions of the food safety law have been

			 satisfied.

						(2)Category 2 food

			 establishmentsA category 2 food establishment shall be randomly

			 inspected at least daily.

					(3)Category 3 food

			 establishmentsA category 3 food establishment shall—

						(A)have ongoing

			 verification that its processes are controlled; and

						(B)be randomly

			 inspected at least monthly.

						(4)Category 4 food

			 establishmentsA category 4 food establishment shall be randomly

			 inspected at least quarterly.

					(5)Category 5 food

			 establishmentsA category 5 food establishment shall be randomly

			 inspected at least annually.

					(c)Alternative

			 inspection frequenciesWith respect to a category 2, 3, 4, or 5

			 food establishment, the Administrator may establish alternative inspection

			 frequencies for subcategories of food establishments or individual

			 establishments, to foster risk-based allocation of resources, subject to the

			 following criteria and procedures:

					(1)Subcategories of

			 food establishments and their alternative inspection frequencies shall be

			 defined by regulation, subject to paragraphs (2) and (3).

					(2)Regulations of

			 alternative inspection frequencies for subcategories of food establishments

			 under paragraph (1) and for a specific food establishment under paragraph (4)

			 shall provide that—

						(A)category 2 food

			 establishments shall be inspected at least monthly; and

						(B)category 3, 4,

			 and 5 food establishments shall be inspected at least annually.

						(3)In defining

			 subcategories of food establishments and their alternative inspection

			 frequencies under paragraphs (1) and (2), the Administrator shall

			 consider—

						(A)the nature of the

			 food products being processed, stored, or transported;

						(B)the manner in

			 which food products are processed, stored, or transported;

						(C)the inherent

			 likelihood that the products will contribute to the risk of food-borne

			 illness;

						(D)the best

			 available evidence concerning reported illnesses associated with the foods

			 produced in the proposed subcategory of establishments; and

						(E)the overall

			 record of compliance with the food safety law among establishments in the

			 proposed subcategory, including compliance with applicable performance

			 standards and the frequency of recalls.

						(4)The Administrator

			 may adopt alternative inspection frequencies for a specific establishment,

			 subject to paragraphs (2) and (5) and shall periodically publish a list of

			 establishments subject to alternative inspections.

					(5)In adopting

			 alternative inspection frequencies for a specific establishment, the

			 Administrator shall consider—

						(A)the criteria in

			 paragraph (3);

						(B)whether products

			 from the specific establishment have been associated with a case or an outbreak

			 of food-borne illness; and

						(C)the record of the

			 establishment of compliance with the food safety law, including compliance with

			 applicable performance standards and the frequency of recalls.

						(6)Before

			 establishing alternative inspection frequencies for subcategories of

			 establishments or individual establishments, the Administrator shall—

						(A)determine, based

			 on the best available evidence, that the alternative uses of the resources

			 required to carry out the inspection activity would make a greater contribution

			 to protecting the public health and reducing the risk of food-borne illness

			 than the use of resources described in subsection (b);

						(B)describe the

			 alternative uses of resources in general terms when issuing the regulation or

			 order that establishes the alternative inspection frequency;

						(C)consider the

			 supporting evidence that an individual food establishment shall submit related

			 to whether an alternative inspection frequency should be established for such

			 establishment by the Administrator; and

						(D)include a

			 description of the alternative uses in the annual resource plan required in

			 section 209.

						(d)Inspection

			 transitionThe Administrator shall manage the transition to the

			 inspection system described in this Act as follows:

					(1)In the case of a

			 category 1 or 2 food establishment, the Administrator shall continue to

			 implement the applicable inspection mandates of the Federal Meat Inspection Act

			 (21 U.S.C. 601 et seq.), the Poultry Products Inspection Act (21 U.S.C. 451 et

			 seq.), and the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)

			 until—

						(A)regulations

			 required to implement this section have been promulgated;

						(B)the performance

			 standards required by section 204(c) have been promulgated and implemented for

			 1 year; and

						(C)the establishment

			 has achieved compliance with the other applicable provisions of the food safety

			 law.

						(2)In the case of a

			 category 1 or 2 food establishment that, within 2 years after the promulgation

			 of the performance standards required by section 204(c), has not achieved

			 compliance with the food safety law, the Administrator shall—

						(A)issue an order

			 prohibiting the establishment from operating pending a demonstration by the

			 establishment that sufficient changes in facilities, procedures, personnel, or

			 other aspects of the process control system have been made such that the

			 Administrator determines that compliance with the food safety law is achieved;

			 and

						(B)following the

			 demonstration required in subparagraph (A), issue an order authorizing the food

			 establishment to operate subject, at a minimum, to—

							(i)the

			 inspection requirement applicable to the establishment under subsection (b) (1)

			 or (2); and

							(ii)such other

			 inspection or compliance measures determined by the Administrator necessary to

			 assure compliance with the applicable food safety law.

							(3)In the case of a

			 category 3 food establishment, the Administrator shall continue to implement

			 the applicable inspection mandates of the Federal Meat Inspection Act (21

			 U.S.C. 601 et seq.), the Poultry Products Inspection Act (21 U.S.C. 451 et

			 seq.), and the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)

			 until—

						(A)the regulations

			 required to implement this section have been promulgated;

						(B)the first

			 resource plan under section 209 has been submitted; and

						(C)for individual

			 establishments, compliance with the food safety law has been

			 demonstrated.

						(4)In the case of a

			 category 3 food establishment that, within 1 year after the promulgation of the

			 regulations required to implement this section, have not demonstrated

			 compliance with the food safety law, the Administrator shall—

						(A)issue an order

			 prohibiting the establishment from operating, pending a demonstration by the

			 establishment that sufficient changes in facilities, procedures, personnel, or

			 other aspects of the process control system have been made such that the

			 Administrator determines that compliance with the food safety law is achieved;

			 and

						(B)following the

			 demonstration required in subparagraph (A), issue an order authorizing the

			 establishment to operate subject, at a minimum, to—

							(i)the

			 inspection requirement applicable to the establishment under subsection (b)(3);

			 and

							(ii)such other

			 inspection or compliance measures determined by the Administrator necessary to

			 assure compliance with the food safety law.

							(5)In the case of a

			 category 4 or 5 food establishment, the inspection requirements of this Act

			 shall be implemented as soon as possible after—

						(A)the promulgation

			 of the regulations required to implement this section;

						(B)the publication

			 of the first resource plan under section 209; and

						(C)the commencement

			 of the first fiscal year in which the Administration is operating with

			 budgetary resources that Congress has appropriated following consideration of

			 the resource plan under section 209.

						(e)Official

			 mark

					(1)In

			 general

						(A)EstablishmentBefore

			 the completion of the transition process under paragraphs (1) through (3) of

			 subsection (d), the Administrator shall by regulation establish an official

			 mark that shall be affixed to a food product produced in a category 1, 2, or 3

			 establishment, subject to subparagraph (B).

						(B)PrerequisiteThe

			 official mark required under subparagraph (A) shall be affixed to a food

			 product by the Administrator if the establishment has been inspected by the

			 Administrator in accordance with the inspection frequencies under this section

			 and the establishment is in compliance with the food safety law.

						(2)Category 1, 2,

			 or 3 food establishmentsIn the case of products produced in a

			 category 1, 2, or 3 food establishment—

						(A)products subject

			 to Federal Meat Inspection Act (21 U.S.C. 601 et seq.), the Poultry Products

			 Inspection Act (21 U.S.C. 451 et seq.), the Egg Products Inspection Act (21

			 U.S.C. 1031 et seq.), and the Federal Food, Drug, and Cosmetic Act (21 U.S.C.

			 301 et seq.) as of the date of enactment of this Act shall remain subject to

			 the requirement under those Acts that they bear the mark of inspection pending

			 completion of the transition process under paragraphs (1) through (3) of

			 subsection (d);

						(B)the Administrator

			 shall publicly certify on a monthly basis that the inspection frequencies

			 required under this Act have been achieved; and

						(C)a product from an

			 establishment that has not been inspected in accordance with the required

			 frequencies under this section shall not bear the official mark and shall not

			 be shipped in interstate commerce.

						(3)Category 4 and

			 5 food establishmentsIn the case of a product produced in a

			 category 4 or 5 food establishment the Administrator shall provide by

			 regulation for the voluntary use of the official mark established under

			 paragraph (1), subject to—

						(A)such minimum

			 inspection frequencies as determined appropriate by the Administrator;

						(B)compliance with

			 applicable performance standards and other provisions of the food safety law;

			 and

						(C)such other

			 requirements the Administrator considers appropriate.

						(f)ImplementationNot

			 later than 1 year after the effective date of this Act, the Administrator shall

			 issue regulations to implement subsections (b) through (d).

				

					(g)

					Maintenance and inspection of records

					

						(1)

						In general

						(A)RecordsA

			 food establishment shall—

							(i)maintain such

			 records as the Administrator shall require by regulation, including all records

			 relating to the processing, distributing, receipt, or importation of any food;

			 and

							(ii)permit the

			 Administrator, in addition to any authority of the food safety agencies in

			 effect on the day before the date of enactment of this Act, upon presentation

			 of appropriate credentials and at reasonable times and in a reasonable manner,

			 to have access to and copy all records maintained by or on behalf of such food

			 establishment representative in any format (including paper or electronic) and

			 at any location, that are necessary to assist the Administrator—

								(I)to determine

			 whether the food is contaminated or not in compliance with the food safety law;

			 or

								(II)to track the food in

			 commerce.

								(B)Required

			 disclosureA food establishment shall have an affirmative

			 obligation to disclose to the Administrator the results of testing or sampling

			 of food, equipment, or material in contact with food, that is positive for any

			 contaminant.

						

						(2)

						Maintenance of records

						The records in paragraph (1) shall be maintained for a reasonable

			 period of time, as determined by the Administrator.

					

						(3)

						Requirements

						The records in paragraph (1) shall include records

			 describing—

						

							(A)

							the origin, receipt, delivery, sale, movement, holding, and

			 disposition of food or ingredients;

						

							(B)

							the identity and quantity of ingredients used in the food;

						

							(C)

							the processing of the food;

						

							(D)

							the results of laboratory, sanitation, or other tests performed

			 on the food or in the food establishment;

						

							(E)

							consumer complaints concerning the food or packaging of the

			 food;

						(F)the production

			 codes, open date codes, and locations of food production; and

						

							(G)

							other matters reasonably related to whether food is unsafe for

			 human consumption, is adulterated or misbranded, or otherwise fails to meet the

			 requirements of this Act.

						(h)Protection of

			 sensitive information

					(1)In

			 generalThe Administrator shall develop and maintain procedures

			 to prevent the unauthorized disclosure of any trade secret or confidential

			 information obtained by the Administrator.

					(2)LimitationThe

			 requirement under this subsection does not—

						(A)limit the

			 authority of the Administrator to inspect or copy records or to require the

			 establishment or maintenance of records under this Act;

						(B)have any legal

			 effect on section 1905 of title 18, United States Code;

						(C)extend to any

			 food recipe, financial data, pricing data, personnel data, or sales data (other

			 than shipment dates relating to sales); or

						(D)limit the public

			 disclosure of distribution records or other records related to food subject to

			 a voluntary or mandatory recall under section 403.

						(i)Bribery of or

			 gifts to inspector or other officers and acceptance of

			 giftsSection 22 of the Federal Meat Inspection Act (21 U.S.C.

			 622) shall apply to an inspection under this Act.

				206.Food

			 production facilitiesIn

			 carrying out the duties of the Administrator and the purposes of this Act, the

			 Administrator shall have the authority, with respect to food production

			 facilities, to—

				(1)visit and inspect

			 food production facilities in the United States and in foreign countries to

			 investigate bioterrorism threats and for other critical food safety

			 purposes;

				(2)review food

			 safety records as required to be kept by the Administrator to carry out

			 traceback and for other critical food safety purposes;

				(3)set good practice

			 standards to protect the public and animal health and promote food

			 safety;

				(4)conduct

			 monitoring and surveillance of animals, plants, products, or the environment,

			 as appropriate; and

				(5)collect and maintain

			 information relevant to public health and farm practices.

				

				207.

				Federal and State cooperation

				

					(a)

					In general

					The Administrator shall work with the States to carry out

			 activities and programs that contribute to the national food safety program so

			 that Federal and State programs function in a coordinated and cost-effective

			 manner.

				

					(b)

					State action

					The Administrator shall work with States to—

					

						(1)

						continue, strengthen, or establish State food safety programs,

			 especially with respect to the regulation of retail commercial food

			 establishments, transportation, harvesting, and fresh markets;

					

						(2)

						establish inspection programs and requirements to ensure that

			 food under the jurisdiction of the State is safe for human consumption;

			 and

					(3)support recall

			 authorities at the State and local levels.

					

					(c)

					Assistance

					To assist in planning, developing, and implementing a food safety

			 program, the Administrator may provide to a State—

					

						(1)

						advisory assistance;

					

						(2)

						technical and laboratory assistance and training (including

			 necessary materials and equipment); and

					

						(3)

						financial and other aid.

					

					(d)

					Service agreements

					

						(1)

						In general

						The Administrator may, under agreements entered into with

			 Federal, State, or local agencies, use on a reimbursable basis or otherwise,

			 the personnel and services of those agencies in carrying out this Act.

					

						(2)

						Training

						Agreements with a State under this subsection may provide for

			 training of State employees.

					(3)Maintenance of

			 agreementsThe Administrator shall maintain any agreement that is

			 in effect on the day before the date of enactment of this Act until the

			 Administrator evaluates such agreement and determines whether to maintain or

			 substitute such agreement.

					

					(e)

					Audits

					

						(1)

						In general

						The Administrator shall annually conduct a comprehensive review

			 of each State program that provides services to the Administrator in carrying

			 out the responsibilities under this Act, including mandated inspections under

			 section 205.

					

						(2)

						Requirements

						The review shall—

						

							(A)

							include a determination of the effectiveness of the State

			 program; and

						

							(B)

							identify any changes necessary to ensure enforcement of Federal

			 requirements under this Act.

						

				208.

				Imports

				

					(a)

					In generalNot later than 2 years after the

			 effective date of this Act, the Administrator shall establish a system under

			 which a foreign government or foreign food establishment seeking to import food

			 to the United States shall submit a request for certification to the

			 Administrator.

				

					(b)

					Certification standardA foreign government or

			 foreign food establishment requesting a certification to import food to the

			 United States shall demonstrate, in a manner determined appropriate by the

			 Administrator, that food produced under the supervision of a foreign government

			 or by the foreign food establishment has met standards for food safety,

			 inspection, labeling, and consumer protection that are at least equivalent to

			 standards applicable to food produced in the United States.

				(c)Certification

			 approval

					(1)Request by

			 foreign governmentPrior to granting the certification request of

			 a foreign government, the Administrator shall review, audit, and certify the

			 food safety program of a requesting foreign government (including all statutes,

			 regulations, and inspection authority) as at least equivalent to the food

			 safety program in the United States, as demonstrated by the foreign

			 government.

					(2)Request by

			 foreign food establishmentPrior to granting the certification

			 request of a foreign food establishment, the Administrator shall certify, based

			 on an onsite inspection, the food safety programs and procedures of a

			 requesting foreign firm as at least equivalent to the food safety programs and

			 procedures of the United States.

					(d)LimitationA

			 foreign government or foreign firm approved by the Administrator to import food

			 to the United States under this section shall be certified to export only the

			 approved food products to the United States for a period not to exceed 5

			 years.

				(e)Withdrawal of

			 certificationThe Administrator may withdraw certification of any

			 food from a foreign government or foreign firm—

					(1)if such food is

			 linked to an outbreak of human illness;

					(2)following an

			 investigation by the Administrator that finds that the foreign government

			 programs and procedures or foreign food establishment is no longer equivalent

			 to the food safety programs and procedures in the United States; or

					(3)following a

			 refusal to allow United States officials to conduct such audits and

			 investigations as may be necessary to fulfill the requirements under this

			 section.

					(f)Renewal of

			 certificationThe Administrator shall audit foreign governments

			 and foreign food establishments at least every 5 years to ensure the continued

			 compliance with the standards set forth in this section.

				(g)Required

			 routine inspectionThe Administrator shall routinely inspect food

			 before it enters the United States to ensure that it is—

					(1)safe for human

			 consumption;

					(2)labeled as required for

			 food produced in the United States; and

					(3)otherwise meets

			 requirements under the food safety law.

					

					(h)

					EnforcementThe Administrator—

					

						(1)may deny importation of food from any foreign

			 government that does not permit United States officials to enter the foreign

			 country to conduct such audits and inspections as may be necessary to fulfill

			 the requirements under this section;

					(2)may deny

			 importation of food from any foreign government or foreign firm that does not

			 consent to an investigation by the Administration when food from that foreign

			 country or foreign firm is linked to a food-borne illness outbreak or is

			 otherwise found to be adulterated or mislabeled; and

					(3)is authorized to

			 promulgate rules and regulations to carry out the purposes of this section,

			 including setting terms and conditions for the destruction of products that

			 fail to meet the standards of this Act.

					(i)Detention and

			 seizureAny food imported for consumption in the United States

			 may be detained, seized, or condemned pursuant to section 402.

				

				209.

				Resource plan

				(a)In

			 generalThe Administrator shall prepare and update annually a

			 resource plan describing the resources required, in the best professional

			 judgment of the Administrator, to develop and fully implement the national food

			 safety program established under this Act.

				(b)Contents of

			 planThe resource plan shall—

					(1)describe

			 quantitatively the personnel, financial, and other resources required to carry

			 out the inspection of food establishments under section 205 and other

			 requirements of the national food safety program;

					(2)allocate

			 inspection resources in a manner reflecting the distribution of risk and

			 opportunities to reduce risk across the food supply to the extent feasible

			 based on the best available information, and subject to section 205; and

					(3)describe the

			 personnel, facilities, equipment, and other resources needed to carry out

			 inspection and other oversight activities, at a total resource level equal to

			 at least 50 percent of the resources required to carry out inspections in food

			 establishments under section 205—

						(A)in foreign

			 establishments;

						(B)at the point of

			 importation; and

						(C)at the point of

			 production on farms, ranches, and feedlots.

						(c)GrantsThe

			 resource plan shall include recommendations for funding to provide grants to

			 States and local governments to carry out food safety activities in retail and

			 food service facilities and the required inspections in food

			 establishments.

				(d)Submission of

			 planThe Administrator shall submit annually to the Committee on

			 Appropriations of the Senate, the Committee on Appropriations of the House of

			 Representatives, and other relevant committees of Congress, the resource plan

			 required under this section.

				

				210.

				Traceback

				

					(a)

					In general

					The Administrator, in order to protect the public health, shall

			 establish requirements for tracing food and food producing animals from point

			 of origin to retail sale, subject to subsection (b).

				

					(b)

					Applicability

					Traceability requirements shall—

					

						(1)

						be established in accordance with regulations and guidelines

			 issued by the Administrator; and

					

						(2)

						apply to food production facilities and food

			 establishments.

					(c)Relationship to country

			 of origin labelingNothing contained in this section prevents or

			 interferes with implementation of the country of origin labeling requirements

			 of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et

			 seq.).

				

			III

			Research and education

			

				301.

				Public health assessment system

				

					(a)

					In general

					The Administrator, acting in coordination with the Director of

			 the Centers for Disease Control and Prevention and with the Research Education

			 and Economics mission area of the Department of Agriculture, shall—

					

						(1)

						have access to the applicable data systems of the Centers for

			 Disease Control and Prevention;

					(2)maintain an

			 active surveillance system of food, food products, and epidemiological evidence

			 submitted by States to the Centers for Disease Control and Prevention based on

			 a representative proportion of the population of the United States;

					

						(3)

						assess the frequency and sources of human illness in the United

			 States associated with the consumption of food; and

					(4)maintain a

			 state-of-the-art DNA matching system and epidemiological system dedicated to

			 food-borne illness identification, outbreaks, and containment.

					

					(b)

					Public health sampling

					

						(1)

						In general

						Not later than 1 year after the effective date of this Act, the

			 Administrator shall establish guidelines for a sampling system under which the

			 Administrator shall take and analyze samples of food—

						

							(A)

							to assist the Administrator in carrying out this Act; and

						

							(B)

							to assess the nature, frequency of occurrence, and quantities of

			 contaminants in food.

						

						(2)

						Requirements

						The sampling system described in paragraph (1) shall

			 provide—

						

							(A)

							statistically valid monitoring, including market-based studies,

			 on the nature, frequency of occurrence, and quantities of contaminants in food

			 available to consumers; and

						

							(B)

							at the request of the Administrator, such other information,

			 including analysis of monitoring and verification samples, as the Administrator

			 determines may be useful in assessing the occurrence of contaminants in

			 food.

						

					(c)

					Assessment of health hazards

					

						(1)

						In general

						Through the surveillance system referred to in subsection (a) and

			 the sampling system described in subsection (b), the Administrator

			 shall—

						

							(A)

							rank food categories based on the hazard to human health

			 presented by the food category;

						

							(B)

							identify appropriate industry and regulatory approaches to

			 minimize hazards in the food supply; and

						(C)assess the public

			 health environment for emerging diseases, including zoonosis, for their risk of

			 appearance in the United States food supply.

						

						(2)

						Components of analysis

						The analysis under subsection (b)(1) may include—

						

							(A)

							a comparison of the safety of commercial processing with the

			 health hazards associated with food that is harvested for recreational or

			 subsistence purposes and prepared noncommercially;

						

							(B)

							a comparison of the safety of food that is domestically processed

			 with the health hazards associated with food that is processed outside the

			 United States;

						

							(C)

							a description of contamination originating from handling

			 practices that occur prior to or after the sale of food to consumers;

			 and

						(D)use of comparative risk assessments.

						

				302.

				Public education and advisory system

				

					(a)

					Public education

					

						(1)

						In general

						The Administrator, in cooperation with private and public

			 organizations, including the cooperative extension services and appropriate

			 State and local entities, shall establish a national public education program

			 on food safety.

					

						(2)

						Requirements

						The program shall provide—

						

							(A)

							information to the public regarding Federal standards and best

			 practices and promotion of public awareness, understanding, and acceptance of

			 those standards and practices;

						

							(B)

							information for health professionals—

							

								(i)

								to improve diagnosis and treatment of food-related illness;

			 and

							

								(ii)

								to advise individuals at special risk for food-related illnesses;

			 and

							

							(C)

							such other information or advice to consumers and other persons

			 as the Administrator determines will promote the purposes of this Act.

						

					(b)

					Health advisories

					The Administrator, in consultation with other Federal departments

			 and agencies as the Administrator determines necessary, shall work with the

			 States and other appropriate entities—

					

						(1)

						to develop and distribute regional and national advisories

			 concerning food safety;

					

						(2)

						to develop standardized formats for written and broadcast

			 advisories;

					

						(3)

						to incorporate State and local advisories into the national

			 public education program established under subsection (a); and

					(4)to present

			 prompt, specific information regarding foods found to pose a threat to the

			 public health.

					

				303.

				Research

				

					(a)

					In general

					The Administrator shall conduct research to carry out this Act,

			 including studies—

					

						(1)

						to improve sanitation and food safety practices in the processing

			 of food;

					

						(2)

						to develop improved techniques to monitor and inspect

			 food;

					

						(3)

						to develop efficient, rapid, and sensitive methods to detect

			 contaminants in food;

					

						(4)

						to determine the sources of contamination of contaminated

			 food;

					

						(5)

						to develop food consumption data;

					

						(6)

						to identify ways that animal production techniques could improve

			 the safety of the food supply; and

					(7)to conduct other

			 research that supports the purposes of this Act.

					

					(b)

					Contract authority

					The Administrator may enter into contracts and agreements with

			 any State, university, Federal Government agency, or person to carry out this

			 section.

				

			IV

			Enforcement

			

				401.

				Prohibited Acts

				It is prohibited—

				

					(1)

					to manufacture, introduce, deliver for introduction, or receive

			 into interstate commerce any food that is adulterated, misbranded, or otherwise

			 unsafe for human consumption;

				

					(2)

					to adulterate or misbrand any food in interstate commerce;

				

					(3)

					for a food establishment or foreign food establishment to fail to

			 register under section 202, or to operate without a valid registration;

				

					(4)

					to refuse to permit access to a food establishment for the

			 inspection and copying of a record as required under section 205(g);

				

					(5)

					to fail to establish or maintain any record or to make any report

			 as required under section 205(g);

				

					(6)

					to refuse to permit entry to or inspection of a food

			 establishment as required under section 205;

				(7)to fail to

			 provide to the Administrator the results of a testing or sampling of a food,

			 equipment, or material in contact with contaminated food under section

			 205(h);

				

					(8)

					to fail to comply with a provision, regulation, or order of the

			 Administrator under section 202, 203, 204, or 208;

				

					(9)

					to slaughter an animal that is capable for use in whole or in

			 part as human food at a food establishment processing any such food for

			 commerce, except in compliance with the food safety law;

				

					(10)

					to transfer food in violation of an administrative detention

			 order under section 402 or to remove or alter a required mark or label

			 identifying the food as detained;

				

					(11)

					to fail to comply with a recall or other order under section 403;

			 or

				

					(12)

					to otherwise violate the food safety law.

				

				402.

				Food detention, seizure, and condemnation

				

					(a)

					Administrative detention of food

					

						(1)

						Expanded authority

						The Administrator shall have authority under

			 section 304 of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 334) to

			 administratively detain and seize any food that the Administrator has reason to

			 believe is unsafe for human consumption, is adulterated or misbranded, or

			 otherwise fails to meet the requirements of the food safety law.

					

						(2)

						Detention authority

						If, during an inspection conducted in accordance with section 205

			 or 208, an officer, employee, or agent of the Administration making the

			 inspection has reason to believe that a domestic food, imported food, or food

			 offered for import is unsafe for human consumption, is adulterated or

			 misbranded, or otherwise fails to meet the requirements of this Act, the

			 officer or employee may order the food detained.

					

						(3)

						Period of detention

						

							(A)

							In general

							A food may be detained for a reasonable period, not to exceed 20

			 days, unless a longer period, not to exceed 30 days, is necessary for the

			 Administrator to institute a seizure action.

						

							(B)

							Perishable food

							The Administrator shall provide by regulation for procedures to

			 institute a seizure action on an expedited basis with respect to perishable

			 food.

						

						(4)

						Security of detained food

						

							(A)

							In general

							A detention order—

							

								(i)

								may require that the food be labeled or marked as detained;

			 and

							

								(ii)

								shall require that the food be removed to a secure facility, if

			 appropriate.

							

							(B)

							Food subject to an order

							A food subject to a detention order shall not be transferred by

			 any person from the place at which the food is removed, until released by the

			 Administrator or until the expiration of the detention period applicable under

			 the order, whichever occurs first.

						

							(C)

							Delivery of food

							This subsection does not authorize the delivery of a food in

			 accordance with execution of a bond while the article is subject to the

			 order.

						

					(b)

					Appeal of detention order

					

						(1)

						In general

						A person who would be entitled to be a claimant for a food

			 subject to a detention order if the food were seized under section 304 of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C.

			 334), may appeal the order to the Administrator.

					

						(2)

						Action by the Administrator

						Not later than 5 days after an appeal is filed under paragraph

			 (1), the Administrator, after providing an opportunity for an informal hearing,

			 shall confirm, modify, or terminate the order involved.

					

						(3)

						Final agency action

						Confirmation, modification, or termination by the Administrator

			 under paragraph (2) shall be considered a final agency action for purposes of

			 section 702 of title 5, United States Code.

					

						(4)

						Termination

						The order shall be considered to be terminated if, after 5 days,

			 the Administrator has failed—

						

							(A)

							to provide an opportunity for an informal hearing; or

						

							(B)

							to confirm, modify, or terminate the order.

						

						(5)

						Effect of instituting court action

						If the Administrator initiates an action under

			 section 302 of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 332) or

			 section 304(a) of that Act (21 U.S.C.

			 334(a)), the process for the appeal of the detention order

			 shall terminate.

					

					(c)

					Condemnation of food

					

						(1)

						In general

						After confirming a detention order, the Administrator may order

			 the food condemned.

					

						(2)

						Destruction of food

						Any food condemned shall be destroyed under the supervision of

			 the Administrator.

					

						(3)

						Release of food

						If the Administrator determines that, through reprocessing,

			 relabeling, or other action, a detained food can be brought into compliance

			 with this Act, the food may be released following a determination by the

			 Administrator that the relabeling or other action as specified by the

			 Administrator has been performed.

					

					(d)

					Temporary holds at ports of entry

					

						(1)

						In general

						If an officer or qualified employee of the Administration has

			 reason to believe that a food is unsafe for human consumption, is adulterated

			 or misbranded, or otherwise fails to meet the requirements of this Act, and the

			 officer or qualified employee is unable to inspect, examine, or investigate the

			 food when the food is offered for import at a port of entry into the United

			 States, the officer or qualified employee shall request the Secretary of

			 Homeland Security to hold the food at the port of entry for a reasonable period

			 of time, not to exceed 24 hours, to enable the Administrator to inspect or

			 investigate the food as appropriate.

					

						(2)

						Removal to secure facility

						The Administrator shall work in coordination with the Secretary

			 of Homeland Security to remove a food held in accordance with paragraph (1) to

			 a secure facility as appropriate.

					

						(3)

						Prohibition on transfer

						During the period in which the food is held, the food shall not

			 be transferred by any person from the port of entry into the United States, or

			 from the secure facility to which the food has been removed.

					

						(4)

						Delivery in accordance with a bond

						The delivery of the food in accordance with the execution of a

			 bond while the food is held is not authorized.

					

				403.

				Notification and recall

				

					(a)

					Notice to Administrator of violation

					

						(1)

						In general

						A person (other than a household consumer or other individual who

			 is the intended consumer of a food) that has reason to believe that any food

			 introduced into or in interstate commerce, or held for sale (whether or not the

			 first sale) after shipment in interstate commerce, may be in violation of the

			 food safety law shall immediately notify the Administrator of the identity and

			 location of the food.

					

						(2)

						Manner of notification

						Notification under paragraph (1) shall be made in such manner and

			 by such means as the Administrator may require by regulation.

					

					(b)

					Recall and consumer notification

					

						(1)

						Voluntary actions

						If the Administrator determines that food is in violation of the

			 food safety law when introduced into or while in interstate commerce or while

			 held for sale (whether or not the first sale) after shipment in interstate

			 commerce and that there is a reasonable probability that the food, if consumed,

			 would present a threat to public health, as determined by the Administrator,

			 the Administrator shall give the appropriate persons (including the

			 manufacturers, importers, distributors, or retailers of the food) an

			 opportunity to—

						

							(A)

							cease distribution of the food;

						

							(B)

							notify all persons—

							

								(i)

								processing, distributing, or otherwise handling the food to

			 immediately cease such activities with respect to the food; or

							

								(ii)

								to which the food has been distributed, transported, or sold, to

			 immediately cease distribution of the food;

							

							(C)

							recall the food;

						

							(D)

							in conjunction with the Administrator, provide notice of the

			 finding of the Administrator—

							(i)to

			 consumers to whom the food was, or may have been, distributed; and

							(ii)to

			 State and local public health officials; or

							

							(E)

							take any combination of the measures described in this paragraph,

			 as determined by the Administrator to be appropriate in the

			 circumstances.

						

						(2)

						Mandatory actions

						If a person referred to in paragraph (1) refuses to or does not

			 adequately carry out the actions described in that paragraph within the time

			 period and in the manner prescribed by the Administrator, the Administrator

			 shall—

						(A)have authority to

			 control and possess the food, including ordering the shipment of the food from

			 the food establishment to the Administrator—

							(i)at

			 the expense of the food establishment; or

							(ii)in

			 an emergency (as determined by the Administrator), at the expense of the

			 Administration; and

							(B)by order,

			 require, as the Administrator determines to be necessary, the person to

			 immediately—

							

								(i)

								cease distribution of the food; and

							

								(ii)

								notify all persons—

								

									(I)

									processing, distributing, or otherwise handling the food to

			 immediately cease such activities with respect to the food; or

								

									(II)

									if the food has been distributed, transported, or sold, to

			 immediately cease distribution of the food.

								

						(3)

						Notification to consumers by Administrator

						The Administrator shall, as the Administrator determines to be

			 necessary, provide notice of the finding of the Administrator under paragraph

			 (1)—

						(A)to consumers to

			 whom the food was, or may have been, distributed; and

						(B)to State and

			 local public health officials.

						

						(4)

						Nondistribution by notified persons

						A person that processes, distributes, or otherwise handles the

			 food, or to which the food has been distributed, transported, or sold, and that

			 is notified under paragraph (1)(B) or (2)(B) shall immediately cease

			 distribution of the food.

					

						(5)

						Availability of records to Administrator

						Each person referred to in paragraph (1) that processed,

			 distributed, or otherwise handled food shall make available to the

			 Administrator information necessary to carry out this subsection, as determined

			 by the Administrator, regarding—

						

							(A)

							persons that processed, distributed, or otherwise handled the

			 food; and

						

							(B)

							persons to which the food has been transported, sold,

			 distributed, or otherwise handled.

						

					(c)

					Informal hearings on orders

					

						(1)

						In general

						The Administrator shall provide any person subject to an order

			 under subsection (b) with an opportunity for an informal hearing, to be held as

			 soon as practicable but not later than 2 business days after the issuance of

			 the order.

					

						(2)

						Scope of the hearing

						In a hearing under paragraph (1), the Administrator shall

			 consider the actions required by the order and any reasons why the food that is

			 the subject of the order should not be recalled.

					

					(d)

					Post-Hearing recall orders

					

						(1)

						Amendment of order

						If, after providing an opportunity for an informal hearing under

			 subsection (c), the Administrator determines that there is a reasonable

			 probability that the food that is the subject of an order under subsection (b),

			 if consumed, would present a threat to the public health, the Administrator, as

			 the Administrator determines to be necessary, may—

						

							(A)

							amend the order to require recall of the food or other

			 appropriate action;

						

							(B)

							specify a timetable in which the recall shall occur;

						

							(C)

							require periodic reports to the Administrator describing the

			 progress of the recall; and

						

							(D)

							provide notice of the recall to consumers to whom the food was,

			 or may have been, distributed.

						

						(2)

						Vacation of orders

						If, after providing an opportunity for an informal hearing under

			 subsection (c), the Administrator determines that adequate grounds do not exist

			 to continue the actions required by the order, the Administrator shall vacate

			 the order.

					

					(e)

					Remedies not exclusive

					The remedies provided in this section shall be in addition to,

			 and not exclusive of, other remedies that may be available.

				

				404.

				Injunction proceedings

				

					(a)

					Jurisdiction

					The district courts of the United States, and the United States

			 courts of the territories and possessions of the United States, shall have

			 jurisdiction, for cause shown, to restrain a violation of section 202, 203,

			 204, 207, or 401 (or a regulation promulgated under that section).

				

					(b)

					Trial

					In a case in which violation of an injunction or restraining

			 order issued under this section also constitutes a violation of the food safety

			 law, trial shall be by the court or, upon demand of the accused, by a

			 jury.

				

				405.

				Civil and criminal penalties

				

					(a)

					Civil sanctions

					

						(1)

						Civil penalty

						

							(A)

							In general

							Any person that commits an act that violates the food safety law

			 (including a regulation promulgated or order issued under a Federal food safety

			 law) may be assessed a civil penalty by the Administrator of not more than

			 $10,000 for each such act.

						

							(B)

							Separate offense

							Each act described in subparagraph (A) and each day during which

			 that act continues shall be considered a separate offense.

						

						(2)

						Other requirements

						

							(A)

							Written order

							The civil penalty described in paragraph (1) shall be assessed by

			 the Administrator by a written order, which shall specify the amount of the

			 penalty and the basis for the penalty under subparagraph (B) considered by the

			 Administrator.

						

							(B)

							Amount of penalty

							Subject to paragraph (1)(A), the amount of the civil penalty

			 shall be determined by the Administrator, after considering—

							

								(i)

								the gravity of the violation;

							

								(ii)

								the degree of culpability of the person;

							

								(iii)

								the size and type of the business of the person; and

							

								(iv)

								any history of prior offenses by the person under the food safety

			 law.

							

							(C)

							Review of order

							The order may be reviewed only in accordance with subsection

			 (c).

						

					(b)

					Criminal sanctions

					

						(1)

						In general

						Except as provided in paragraphs (2) and (3), a person that

			 knowingly produces or introduces into commerce food that is unsafe for human

			 consumption or otherwise adulterated or misbranded shall be imprisoned for not

			 more than 1 year or fined not more than $10,000, or both.

					

						(2)

						Severe violations

						A person that commits a violation described in paragraph (1)

			 after a conviction of that person under this section has become final, or

			 commits such a violation with the intent to defraud or mislead, shall be

			 imprisoned for not more than 3 years or fined not more than $100,000, or

			 both.

					

						(3)

						Exception

						No person shall be subject to the penalties of this

			 subsection—

						

							(A)

							for having received, proffered, or delivered in interstate

			 commerce any food, if the receipt, proffer, or delivery was made in good faith,

			 unless that person refuses to furnish (on request of an officer or employee

			 designated by the Administrator)—

							

								(i)

								the name, address and contact information of the person from whom

			 that person purchased or received the food;

							

								(ii)

								copies of all documents relating to the person from whom that

			 person purchased or received the food; and

							

								(iii)

								copies of all documents pertaining to the delivery of the food to

			 that person; or

							

							(B)

							if that person establishes a guaranty signed by, and containing

			 the name and address of, the person from whom that person received in good

			 faith the food, stating that the food is not adulterated or misbranded within

			 the meaning of this Act.

						

					(c)

					Judicial review

					

						(1)

						In general

						An order assessing a civil penalty under subsection (a) shall be

			 a final order unless the person—

						

							(A)

							not later than 30 days after the effective date of the order,

			 files a petition for judicial review of the order in the United States court of

			 appeals for the circuit in which that person resides or has its principal place

			 of business or the United States Court of Appeals for the District of Columbia;

			 and

						

							(B)

							simultaneously serves a copy of the petition by certified mail to

			 the Administrator.

						

						(2)

						Filing of record

						Not later than 45 days after the service of a copy of the

			 petition under paragraph (1)(B), the Administrator shall file in the court a

			 certified copy of the administrative record upon which the order was

			 issued.

					

						(3)

						Standard of review

						The findings of the Administrator relating to the order shall be

			 set aside only if found to be unsupported by substantial evidence on the record

			 as a whole.

					

					(d)

					Collection actions for failure To pay

					

						(1)

						In general

						If any person fails to pay a civil penalty assessed under

			 subsection (a) after the order assessing the penalty has become a final order,

			 or after the court of appeals described in subsection (b) has entered final

			 judgment in favor of the Administrator, the Administrator shall refer the

			 matter to the Attorney General, who shall institute in a United States district

			 court of competent jurisdiction a civil action to recover the amount

			 assessed.

					

						(2)

						Limitation on review

						In a civil action under paragraph (1), the validity and

			 appropriateness of the order of the Administrator assessing the civil penalty

			 shall not be subject to judicial review.

					

					(e)

					Penalties paid into account

					The Administrator—

					

						(1)

						shall deposit penalties collected under this section in an

			 account in the Treasury; and

					

						(2)

						may use the funds in the account, without further appropriation

			 or fiscal year limitation—

						

							(A)

							to carry out enforcement activities under food safety law;

			 or

						

							(B)

							to provide assistance to States to inspect retail commercial food

			 establishments or other food or firms under the jurisdiction of State food

			 safety programs.

						

					(f)

					Discretion of the Administrator to prosecute

					Nothing in this Act requires the Administrator to report for

			 prosecution, or for the commencement of an action, the violation of the food

			 safety law in a case in which the Administrator finds that the public interest

			 will be adequately served by the assessment of a civil penalty under this

			 section.

				

					(g)

					Remedies not exclusive

					The remedies provided in this section may be in addition to, and

			 not exclusive of, other remedies that may be available.

				406.PresumptionIn any action to enforce the requirements of

			 the food safety law, the connection with interstate commerce required for

			 jurisdiction shall be presumed to exist.

			

				407.

				Whistleblower protection

				

					(a)

					In general

					No employee or inspector of a food establishment or other person

			 may be harassed, prosecuted, held liable, or discriminated against in any way

			 because that person—

					

						(1)

						has commenced, caused to be commenced, or is about to commence a

			 proceeding, has testified or is about to testify at a proceeding, or has

			 assisted or participated or is about to assist or participate in any manner in

			 a proceeding or other action, to carry out the objectives, functions, or

			 responsibilities specified in the food safety law; or

					

						(2)

						is refusing to violate or assist in the violation of a law

			 described in paragraph (1), including a regulation issued under that

			 law.

					

					(b)

					Procedures

					

						(1)

						In general

						A person alleging a violation of subsection (a) may file a

			 complaint in accordance with section 31105(b) of title 49, United States

			 Code.

					

						(2)

						Administration

						Except as provided in paragraphs (3) and (4), the process,

			 procedures, and remedies under subsections (b), (c), and (d) of section 31105

			 of title 49, United States Code, with respect to allegations of violations of

			 subsection (a) of that section shall be the process, procedures, and remedies

			 that apply with respect to allegations of violations of subsection (a).

					

						(3)

						Alternative process

						The person filing a complaint under paragraph (1) may elect to

			 use an alternative dispute resolution procedure, including mediation or

			 arbitration, in lieu of the hearing described in section 31105(b) of title 49,

			 United States Code.

					

						(4)

						Administrator

						The powers and duties that apply to the Secretary of Labor under

			 section 31105 of title 49, United States Code, shall apply to the Administrator

			 under the food safety law.

					

					(c)

					Burdens of proof

					The legal burdens of proof with respect to a violation of

			 subsection (a) shall be governed by the applicable provisions of sections 1214

			 and 1221 of title 5, United States Code.

				

				408.

				Administration and enforcement

				

					(a)

					In general

					For the efficient administration and enforcement of the food

			 safety law, the provisions (including provisions relating to penalties) of

			 sections 6, 8, 9, and 10 of the Federal Trade

			 Commission Act (15 U.S.C.

			 46, 48, 49, and 50) (except subsections (c) through (h) of

			 section 6 of that Act), relating to the jurisdiction, powers, and duties of the

			 Federal Trade Commission and the Attorney General to administer and enforce

			 that Act, and to the rights and duties of persons with respect to whom the

			 powers are exercised, shall apply to the jurisdiction, powers, and duties of

			 the Administrator and the Attorney General in administering and enforcing the

			 provisions of the food safety law and to the rights and duties of persons with

			 respect to whom the powers are exercised, respectively.

				

					(b)

					Inquiries and actions

					

						(1)

						In general

						The Administrator, in person or by such agents as the

			 Administrator may designate, may prosecute any inquiry necessary to carry out

			 the duties of the Administrator under the food safety law in any part of the

			 United States.

					

						(2)

						Powers

						The powers conferred by sections 9 and 10 of the

			 Federal Trade Commission Act

			 (15 U.S.C. 49 and 50) on

			 the United States district courts may be exercised for the purposes of this

			 chapter by any United States district court of competent jurisdiction.

					

				409.

				Citizen civil actions

				

					(a)

					Civil actions

					A person may commence a civil action against—

					

						(1)

						a person that violates a regulation (including a regulation

			 establishing a performance standard), order, or other action of the

			 Administrator to ensure the safety of food; or

					

						(2)

						the Administrator (in his or her capacity as the Administrator),

			 if the Administrator fails to perform an act or duty to ensure the safety of

			 food that is not discretionary under the food safety law.

					

					(b)

					Court

					

						(1)

						In general

						The action shall be commenced in the United States district court

			 for the district in which the defendant resides, is found, or has an

			 agent.

					

						(2)

						Jurisdiction

						The court shall have jurisdiction, without regard to the amount

			 in controversy, or the citizenship of the parties, to enforce a regulation

			 (including a regulation establishing a performance standard), order, or other

			 action of the Administrator, or to order the Administrator to perform the act

			 or duty.

					

						(3)

						Damages

						The court may—

						

							(A)

							award damages, in the amount of damages actually sustained;

			 and

						

							(B)

							if the court determines it to be in the interest of justice,

			 award the plaintiff the costs of suit, including reasonable attorney’s fees,

			 reasonable expert witness fees, and penalties.

						

					(c)

					Remedies not exclusive

					The remedies provided for in this section shall be in addition

			 to, and not exclusive of, other remedies that may be available.

				

			V

			Implementation

			501.DefinitionFor purposes of this title, the term

			 transition period means the 12-month period beginning on the

			 effective date of this Act.

			502.Reorganization

			 plan

				(a)Submission of

			 planNot later than 180 days after the effective date of this

			 Act, the President shall transmit to the appropriate congressional committees a

			 reorganization plan regarding the following:

					(1)The transfer of

			 agencies, personnel, assets, and obligations to the Administration pursuant to

			 this Act.

					(2)Any

			 consolidation, reorganization, or streamlining of agencies transferred to the

			 Administration pursuant to this Act.

					(b)Plan

			 elementsThe plan transmitted under subsection (a) shall contain,

			 consistent with this Act, such elements as the President determines

			 appropriate, including the following:

					(1)Identification of

			 any functions of agencies designated to be transferred to the Administration

			 pursuant to this Act that will not be transferred to the Administration under

			 the plan.

					(2)Specification of

			 the steps to be taken by the Administrator to organize the Administration,

			 including the delegation or assignment of functions transferred to the

			 Administration among the officers of the Administration in order to permit the

			 Administration to carry out the functions transferred under the plan.

					(3)Specification of

			 the funds available to each agency that will be transferred to the

			 Administration as a result of transfers under the plan.

					(4)Specification of

			 the proposed allocations within the Administration of unexpended funds

			 transferred in connection with transfers under the plan.

					(5)Specification of

			 any proposed disposition of property, facilities, contracts, records, and other

			 assets and obligations of agencies transferred under the plan.

					(6)Specification of

			 the proposed allocations within the Administration of the functions of the

			 agencies and subdivisions that are not related directly to ensuring the safety

			 of food intended for human consumption.

					(c)Modification of

			 planThe President may, on the basis of consultations with the

			 appropriate congressional committees, modify, or revise any part of the plan

			 until that part of the plan becomes effective in accordance with subsection

			 (d).

				(d)Effective

			 date

					(1)In

			 generalThe reorganization plan described in this section,

			 including any modifications or revisions of the plan under subsection (c),

			 shall become effective for an agency on the earlier of—

						(A)the date

			 specified in the plan (or the plan as modified pursuant to subsection (c)),

			 except that such date may not be earlier than 90 days after the date the

			 President has transmitted the reorganization plan to the appropriate

			 congressional committees pursuant to subsection (a); or

						(B)the end of the

			 transition period.

						(2)Statutory

			 constructionNothing in this subsection may be construed to

			 require the transfer of functions, personnel, records, balances of

			 appropriations, or other assets of an agency on a single date.

					(3)Supercedes

			 existing lawParagraph (1) shall apply notwithstanding section

			 905(b) of title 5, United States Code.

					503.Transitional

			 authorities

				(a)Provision of

			 assistance by officialsUntil the transfer of an agency to the

			 Administration, any official having authority over or function relating to the

			 agency immediately before the effective date of this Act shall provide the

			 Administrator such assistance, including the use of personnel and assets, as

			 the Administrator may request in preparing for the transfer and integration of

			 the agency to the Administration.

				(b)Services and

			 personnelDuring the transition period, upon the request of the

			 Administrator, the head of any executive agency may, on a reimbursable basis,

			 provide services or detail personnel to assist with the transition.

				(c)Acting

			 officials

					(1)In

			 generalDuring the transition period, pending the advice and

			 consent of the Senate to the appointment of an officer required by this Act to

			 be appointed by and with such advice and consent, the President may designate

			 any officer whose appointment was required to be made by and with such advice

			 and consent and who was such an officer immediately before the effective date

			 of this Act (and who continues to be in office) or immediately before such

			 designation, to act in such office until the same is filled as provided in this

			 Act.

					(2)CompensationWhile

			 acting pursuant to paragraph (1), such officers shall receive compensation at

			 the higher of—

						(A)the rates

			 provided by this Act for the respective offices in which they act; or

						(B)the rates

			 provided for the offices held at the time of designation.

						(3)LimitationNothing

			 in this Act shall be construed to require the advice and consent of the Senate

			 to the appointment by the President to a position in the Administration of any

			 officer whose agency is transferred to the Administration pursuant to this Act

			 and whose duties following such transfer are germane to those performed before

			 such transfer.

					(d)Transfer of

			 personnel, assets, obligations, and function

					

						(1)

						In general

						Consistent with section 1531 of title 31, United States Code, the

			 personnel, assets, liabilities, contracts, property, records, and unexpended

			 balances of appropriations, authorizations, allocations, and other funds that

			 relate to the functions transferred under subsection (a) from a Federal agency

			 shall be transferred to the Administration.

					(2)Unexpended

			 fundsUnexpended funds transferred under this subsection shall be

			 used by the Administration only for the purposes for which the funds were

			 originally authorized and appropriated.

					504.Savings

			 provisions

				(a)Completed administrative

			 actionsThe enactment of this Act or the transfer of functions

			 under this Act shall not affect any order, determination, rule, regulation,

			 permit, personnel action, agreement, grant, contract, certificate, license,

			 registration, privilege, or other administrative action issued, made, granted,

			 or otherwise in effect or final with respect to that agency on the day before

			 the transfer date with respect to the transferred functions

				(b)Pending

			 proceedingsSubject to the authority of the Administrator under

			 this Act—

					(1)pending proceedings in an

			 agency, including notices of proposed rulemaking, and applications for

			 licenses, permits, certificates, grants, and financial assistance, shall

			 continue notwithstanding the enactment of this Act or the transfer of the

			 agency to the Administration, unless discontinued or modified under the same

			 terms and conditions and to the same extent that such discontinuance could have

			 occurred if such enactment or transfer had not occurred; and

					(2)orders issued in such

			 proceedings, and appeals therefrom, and payments made pursuant to such orders,

			 shall issue in the same manner on the same terms as if this Act had not been

			 enacted or the agency had not been transferred, and any such order shall

			 continue in effect until amended, modified, superceded, terminated, set aside,

			 or revoked by an officer of the United States or a court of competent

			 jurisdiction, or by operation of law.

					(c)Pending civil

			 actionsSubject to the authority of the Administrator under this

			 Act, any civil action commenced with regard to that agency pending before that

			 agency on the day before the transfer date with respect to the transferred

			 functions shall continue notwithstanding the enactment of this Act or the

			 transfer of an agency to the Administration.

				(d)References

					(1)In

			 generalAfter the transfer of functions from a Federal agency

			 under this Act, any reference in any other Federal law, Executive order, rule,

			 regulation, directive, document, or other material to that Federal agency or

			 the head of that agency in connection with the administration or enforcement of

			 the food safety laws shall be deemed to be a reference to the Administration or

			 the Administrator, respectively.

					(2)Statutory reporting

			 requirementsStatutory reporting requirements that applied in

			 relation to such an agency immediately before the effective date of this Act

			 shall continue to apply following such transfer if they refer to the agency by

			 name.

					

				505.

				Conforming amendments

				(a)Executive

			 scheduleSection 5313 of title 5, United States Code, is amended

			 by inserting at the end the following new item:

					

						“Administrator of Food

				Safety..

				(b)Repeal of

			 certain provisionsSection 18 of the Poultry Products Inspection

			 Act (21 U.S.C. 467), section

			 401 of the Federal Meat Inspection Act (21 U.S.C.

			 671), and section 18 of the Egg Products Inspection Act

			 (21 U.S.C. 1047) are

			 repealed.

				506.Additional

			 technical and conforming amendmentsNot later than 60 days after the submission

			 of the reorganization plan under section 502, the President shall prepare and

			 submit proposed legislation to Congress containing necessary and appropriate

			 technical and conforming amendments to the Acts listed in section 3(15) of this

			 Act to reflect the changes made by this Act.

			

				507.

				Regulations

				The Administrator may

			 promulgate such regulations as the Administrator determines are necessary or

			 appropriate to perform the duties of the Administrator.

			

				508.

				Authorization of appropriations

				There are authorized to be

			 appropriated such sums as are necessary to carry out this Act.

			509.

				Limitation on authorization of appropriations

				For the fiscal year that

			 includes the effective date of this Act, the amount authorized to be

			 appropriated to carry out this Act shall not exceed—

				

					(1)

					the amount appropriated for that fiscal year for the Federal

			 agencies identified in section 102(b) for the purpose of administering or

			 enforcing the food safety law; or

				(2)the amount appropriated

			 for those agencies for that purpose for the preceding fiscal year, if, as of

			 the effective date of this Act, appropriations for those agencies for the

			 fiscal year that includes the effective date have not yet been made.

				

				510.

				Effective date

				This Act takes effect on the

			 date of enactment of this Act.

			

